Citation Nr: 1031732	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-18 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private medical services provided at the Peace River 
Regional Medical Center on May 26 and May 27, 2005.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from October 1985 to April 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and August 2005 decisions of the Bay Pines, 
Florida, Department of Veterans Affairs Medical Center (VAMC) 
which denied payment or reimbursement of the cost of unauthorized 
private medical treatment provided at the Peace River Regional 
Medical Center on May 26 and May 27, 2005.  

This appeal is REMANDED to the VAMC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that payment or reimbursement of the cost of 
unauthorized private medical services provided at the Peace River 
Regional Medical Center on May 26 and May 27, 2005, is warranted 
as the private treatment was for a medical emergency and VA 
medical facilities were unavailable.  

Clinical documentation dated on May 26 and May 27, 2005, from 
Peace River Regional Medical Center indicates that the Veteran 
was diagnosed with and admitted for treatment for a 
Methicillin-resistant Staphylococcus aureus (MRSA) infection.  
The treating physician noted that: the Veteran reported having 
been bitten by a brown recluse spider in approximately October 
2004; subsequently incurred a protracted left elbow infection; 
was thereafter treated for the infection at the Tampa, Florida, 
VA medical facility; was seen at the Peace River Regional Medical 
Center Emergency Room on May 15, 2005 where his wound and blood 
were cultured; the cultures were found to be positive for MRSA; 
and he was told to return to the Peace River Regional Medical 
Center's Emergency Room.  Clinical documentation of the cited 
treatment at the Tampa, Florida, VA medical facility and the May 
15, 2005, treatment at the Peace River Regional Medical Center is 
not of record.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release, contact the Peace River Regional 
Medical Center and request that it forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran in May 2005, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment at the Tampa, Florida, VA medical 
facility in 2004 and 2005 and not already 
of record, be forwarded for incorporation 
into the record.  

3.  Then readjudicate the Veteran's 
entitlement to payment or reimbursement of 
the cost of unauthorized private medical 
services provided at the Peace River 
Regional Medical Center on May 26 and May 
27, 2005.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

